DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement of Applicant’s Amendments
Applicant’s amendments in the claims in the Amendment filed June 7, 2022 have been received and considered by Examiner.

WITHDRAWN REJECTIONS
All 35 U.S.C. 103 rejections made of record in the Office Action mailed March 7, 2022 have been withdrawn due to Applicant’s amendments in claim 1 in the Amendment filed June 7, 2022.

Examiner’s note on requirements of original claim 2 compared with amended claim 1 (“prior to…”)
Examiner notes that original claim 2 recited “further comprising heat treating the paper material coated with the polymer layer”: there was no requirement that the heating was done before depositing the at least one ALD layer, as is now required by amended claim 1 via the language “heat treating the paper material coated with the polymer layer prior to depositing the at least one ALD layer” of claim 1 as currently amended. Examiner notes that Van Wijck (USPN 6,585,823), which was relied upon in the rejection of claim 2 in the Office Action mailed March 7, 2022 (but is no longer relied upon in favor of Raaijmakers (USPN 7,927,942)), could be interpreted as teaching that the substrate is heat treated prior to the actual deposition of the ALD layer (at col. 1, lines 10-34) (in other words, heat treating prior to the actual deposition of the ALD layer at least appears to fall within the scope of the teachings of Van Wijck at col. 1, lines 10-34), but Van Wijck does not explicitly teach heat treating the substrate prior to the actual deposition of the ALD layer). Raaijmakers (USPN 7,927,942) does explicitly teach heat treating the substrate prior to the actual deposition of the ALD layer.

NEW REJECTIONS
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4 and 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Harlin et al. (US 2011/0223401) in view of Nevalainen et al. (US 2014/0099502), and in further view of Raaijmakers (USPN 7,927,942).
In regard to claims 1 and 4, Harlin et al. teach a method for making a packaging material, where at least one repulpable polymer (such as any of the biodegradable polymers taught at paragraphs 0019-0023) is coated onto a paper material to form a polymer layer comprising the at least one repulpable polymer coated onto the paper material (see, for example, paragraphs 0018 and 0019, and paragraphs 0057-0059, all directly recyclable polymers taught by Harlin et al. including polylactic acid [PLA] and polyhydroxyalkanoate [PHA] [paragraph 0023] are repulpable polymers via Applicant’s characterization of repulpable polymers as “directly recyclable…” polymers such as polylactic acid [PLA] and polyhydroxyalkanoate [PHA] in paragraph 0034 of US 2019/0380385). Harlin et al. further teach that a thin inorganic barrier layer comprising a metal oxide is deposited onto the polymer layer comprising at least one biodegradable polymer via atomic layer deposition (see, for example, paragraphs 0024-0030 and paragraphs 0057-0059), and thereby the thus-formed packaging material having the metal oxide layer has a water vapor transmission rate that is at least 90% lower than the paper material alone (see, for example, paragraphs 0057-0060).
While Harlin et al. do not specifically disclose that the packaging material is tobacco packaging material, and do not specify the particular method of coating the at least one biodegradable polymer onto the paper substrate, Nevalainen et al. disclose an extrusion coating method of forming a paper layer (paragraph 0014) / polylactic acid layer (see, for example, abstract, paragraphs 0033-0035) laminate for packaging items such as chocolate, tobacco, cosmetics, bottled alcoholic beverages, etc. (paragraph 0018). Since Nevalainen et al. establish that it is known to extrusion coat a PLA composition onto a paper layer, and since Nevalainen et al. establish that it is known to do so in order to form a packaging material such as a tobacco packaging material, it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have extrusion coated the repulpable, biodegradable layer such as PLA of Harlin et al. onto the paper substrate of Harlin et al., in order to form a tobacco packaging material. To the extent that Nevalainen et al. teach that the terpene phenolic resin is blended with the PLA in order to improve the adhesion of the PLA to the fiber substrate and the heat sealing ability of the PLA layer (see, for example, paragraph 0008), it would have further been obvious to one of ordinary skill in the art at the time of the filing of the application to have blended the terpene phenolic resin of Nevalainen et al. with the PLA of Harlin et al. in a relative amount taught by Nevalainen et al. in order to improve the adhesion of the PLA to the fiber substrate and the heat sealing ability of the PLA layer of the packaging material taught by Harlin et al. and Nevalainen et al.

Harlin et al. and Nevalainen et al. do not explicitly teach that the paper material coated with the polymer layer is heat treated prior to depositing the at least one ALD layer.
	
Raaijmakers, however, disclose that the atomic layer deposition process includes the step of heating the substrate upon which the atomic layer deposition (ALD) is to be made prior to deposition of the at least one ALD layer onto the substrate (see, for example, col. 3, lines 46-56, which teaches heating the substrate prior to deposition of the ALD layer, and is within a general discussion/summary of the atomic layer deposition (ALD) process at col. 3, line 39-col. 4, line 26). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have heated the paper-polymer laminate during the atomic layer deposition (ALD) process of Harlin et al. prior to the start of the actual deposition of the ALD layer/s, because it was known to those of ordinary skill in the art at the time of the filing of the application to heat the substrate prior to the start of the actual deposition of the ALD layer/s onto the substrate during the atomic layer deposition (ALD) process, as taught by Raaijmakers.

In regard to claim 6, Harlin et al., Nevalainen et al. and Raaijmakers teach the method for making a tobacco packaging material as discussed above in regard to claims 1, 3 and 4. Harlin et al. teach that the grammage of the coating to typically between 1 to 60 g/m2, a range that falls within the claimed range of 1 to 60 g/m2 (paragraph 0047), so it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have applied the polymer coating at a grammage between 1 to 60 g/m2 in the method taught by Harlin et al. and Nevalainen et al., based on the teaching of Harlin et al. in paragraph 0047.

In regard to claim 7, Harlin et al., Nevalainen et al. and Raaijmakers teach the method for making a tobacco packaging material as discussed above in regard to claims 1, 3 and 4. Harlin et al. teach that amorphous aluminum oxide (Al2O3) and silicon oxide (SiO2) are suitable for the metal oxide, and that amorphous aluminum oxide (Al2O3) is particularly preferred (paragraphs 0028-0030).

In regard to claim 8, Harlin et al., Nevalainen et al. and Raaijmakers teach the method for making a tobacco packaging material as discussed above in regard to claims 1, 3 and 4. Harlin et al. teach that the atomic layer deposition may be via metal organic atomic layer deposition (paragraph 0027), and thereby that the atomic layer deposition layer comprises an organic material in addition to the metal oxide in the event that metal organic atomic layer deposition is used within the teachings of Harlin et al.

In regard to claims 9 and 10, Harlin et al., Nevalainen et al. and Raaijmakers teach the method for making a tobacco packaging material as discussed above in regard to claims 1, 3 and 4. Harlin et al. teach that the WVTR values are under 10, and some are under 3.4 g/m2/day, but the conditions at which the WVTR values are determined (23℃ and 75% relative humidity) are different from those claimed (38℃ and 90% relative humidity), so Harlin et al. do not explicitly teach that the WVTR value of the packaging material is within the claimed range. However, Harlin et al. establish that variation of the thickness of the atomic deposition layer results in a variation of the oxygen barrier capability (paragraph 0072), and also suggest that variation of the thickness of the atomic deposition layer results in a variation of the water (moisture) barrier capability (WVTR, paragraph 0072, stating that even a very thin layer achieves very good WVTR). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have varied the thickness of the atomic deposition layer (or layers; see, for example, paragraph 0028) in order to achieve the desired degree of water (moisture) barrier capability, depending upon the particular desired end result, depending upon the particular intended use.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Harlin et al. (US 2011/0223401) in view of Nevalainen et al. (US 2014/0099502), and in further view of Raaijmakers (USPN 7,927,942), and in further view of Tilton (US 2014/0272163).
Harlin et al., Nevalainen et al. and Raaijmakers teach the method for making a tobacco packaging material as discussed above in regard to claims 1 and 4.
While Harlin et al.  disclose that the polymer layer (biodegradable layer) may be of two or more layers (paragraph 0019), Harlin et al., Nevalainen et al. and Raaijmakers do not explicitly teach that the paper material is coated with at least two polymer layers having different crystallinities.
	Tilton teaches a recyclable packaging material including paper (see, for example, paragraph 0082) and plastic layers (see, for example, paragraphs 0102 and 0100) that may include two or more layers that may have varied parameters including crystalline content in order to achieve the desired performance and structural characteristics based on the particular performance and structural requirements for the particular intended use of the packaging (see, for example, paragraph 0100).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have varied the crystallinity between layers of the multi-layer polymeric coating taught by Harlin et al. in the packaging material formed via the method of forming the packaging material taught by Harlin et al., Nevalainen et al. and Raaijmakers as discussed above in regard to claims 1 and 4 in order to achieve the particular desired performance and structural characteristics based on the particular performance and structural requirements for the particular intended use of the packaging as taught by Tilton.

Response to Arguments
Applicant’s arguments regarding the 35 U.S.C. 103 rejection of claim 2 as being unpatentable over Harlin et al. (US 2011/0223401) in view of Nevalainen et al. (US 2014/0099502), and in further view of Van Wijck (USPN 6,585,823), to the extent that they pertain to the current 35 U.S.C. 103 rejection of claim 1 over Harlin et al. (US 2011/0223401) in view of Nevalainen et al. (US 2014/0099502), and in further view of Raaijmakers (USPN 7,927,942), have been fully considered but are not persuasive.
	As stated above, 
original claim 2 recited “further comprising heat treating the paper material coated with the polymer layer”: there was no requirement that the heating was done before depositing the at least one ALD layer, as is now required by amended claim 1 via the language “heat treating the paper material coated with the polymer layer prior to depositing the at least one ALD layer” of claim 1 as currently amended. Examiner notes that Van Wijck (USPN 6,585,823), which was relied upon in the rejection of claim 2 in the Office Action mailed March 7, 2022 (but is no longer relied upon in favor of Raaijmakers (USPN 7,927,942)), could be interpreted as teaching that the substrate is heat treated prior to the actual deposition of the ALD layer (at col. 1, lines 10-34) (in other words, heat treating prior to the actual deposition of the ALD layer at least appears to fall within the scope of the teachings of Van Wijck at col. 1, lines 10-34), but Van Wijck does not explicitly teach heat treating the substrate prior to the actual deposition of the ALD layer). Raaijmakers (USPN 7,927,942) does explicitly teach heat treating the substrate prior to the actual deposition of the ALD layer.

	In response to Applicant’s argument that the heat treating prior to the actual deposition of the layer is done to “increase the crystallinity of the extrusion-coated polymer layer” (pages 5-6 of Amdt.), Examiner notes that the claim language does not recite that the crystallinity of the polymer layer is increased, so this aspect is not a required aspect of the claimed invention. While there is no requirement that this aspect be addressed since it is not claimed and there is no showing of unexpected results, Examiner notes that one of ordinary skill in the art would have expected that heat treating the paper material coated with the polymer layer would have resulted in an increase in crystallinity in the polymer layer, as long as the temperature of the heat treatment was high enough to accomplish the increase in crystallinity for the particular polymer.

In response to Applicant’s arguments regarding the 35 U.S.C. 103 rejection of claim 5 on pages 6-7 of Amdt., Applicant’s arguments appear to depend upon the 35 U.S.C. 103 rejection of original claim 2, which have been addressed above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER B AUGHENBAUGH whose telephone number is (571)272-1488.  The examiner can normally be reached on generally Monday - Friday, 10am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier, can be reached at 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WALTER AUGHENBAUGH/Primary Examiner, Art Unit 1788